--------------------------------------------------------------------------------

Exhibit 10.5



EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered to be effective
as of February __, 2019 by and between XSport Global, Inc. (the “Company”), and
Ray Mariorenzi (“Employee”).


RECITALS


WHEREAS, the Company is engaged in the development and commercialization of
mobile applications, specifically as they relate to the training of cognitive
functions (the “Business”); and


WHEREAS, the Company desires to employ Employee, and Employee desires to be
employed by the Company, on the terms and subject to the conditions of this
Agreement.


NOW THEREFORE, in consideration of the recitals and the mutual agreements herein
contained, the parties hereto agree as follows:



1.
Employment.  The Company hereby employs Employee, and Employee hereby accepts
employment with the Company, on the terms and subject to the conditions of this
Agreement. Employment to start effective February __, 2019. (“Effective Date”)




2.
Title.  Employee is hereby employed by Company as the President for the
Employment Period.  Employee agrees that Employee will perform such duties as
are customarily performed by a person holding such position in similar
companies.  Employee will, at all times, abide by all personnel policies of the
Company, as in effect from time to time, and will faithfully, industriously, and
to the best of Employee’s ability, experience, and talents, perform all of the
duties that may be required of and from Employee pursuant to the terms of this
Employment Agreement. This position of President is entitled to a voting member
position on the Board of Directors.




3.
Employment Duties.  Employee shall be employed as President of the Company to
perform such duties as the Company’s Chairman determines and shall be
responsible for the performance of such duties and responsibilities as may be
assigned from time to time by the Company (collectively, the “Employment
Duties”).  During Employee’s employment hereunder, Employee shall: (i) devote
commercially reasonable business time, to the discharge of the Employment Duties
and Employee’s other responsibilities hereunder on a timely basis; (ii) use his
best efforts to loyally and diligently serve the business and affairs of the
Company; and (iii) endeavor in all respects to promote the Company’s interests
in all matters.




4.
Term.  Employee’s employment hereunder shall commence on the date specified in
Section (1) above and shall continue for a period of 24 months, or until such
time as this Agreement is terminated pursuant to section 9 hereof (the period of
Employee’s employment hereunder is referred to hereinafter as the “Employment
Period”).



1

--------------------------------------------------------------------------------

5.
Compensation.





5.1.
Annual Compensation.  Employee shall receive a salary equal to One Hundred
Eighty Thousand Dollars and 00/100 ($180,000.00) per year.  Employee shall be
immediately vested in the Company Health and benefits package and receive the
benefits as a paid in full benefit of the Company.





5.2.
Stock.  Employee shall receive and the Company shall issue Five Million
(5,000,000) Shares of common stock at.0001 per share to Employee under the
following vesting schedule:





5.3.
The 5,000,000 (five million) shares will vest as follows; 40% will vest
immediately upon signature of this agreement and the balance will vest on an
equal basis every month for a period of 12 months.





5.4.
Optional Deferment of Salary. Employee may exercise an option to defer up to
fifty percent (50%) of his annual salary to purchase an equivalent number of
options in the company based upon the purchase price of 5 day trading average
per share or (the purchase price of the last completed round of financing prior
to this agreement)





5.5.
Performance-based Incentive. Employee also has the ability to earn up to 5% the
acquisition price of strategic partnerships actually introduced by the Employee
to the Company and executed during the term of this Agreement, paid for in the
form of common restricted stock, up to 2,000,000.




6.
Reimbursement of Business Expenses.  During the Employment Period, the Company
shall, subject to Employee providing sufficient documentation to permit the
Company to deduct such payments and only to the extend consistent with the
Company’s business expense reimbursement policy in effect from time to time,
reimburse Employee for reasonable expenses incurred in connection with the
performance by Employee of the Employment Duties, which shall include travel and
entertainment expenses, again, subject to prior approval by the Company.




7.
Vacation, Sick Time and Holidays. Employee shall be entitled to two weeks of
Paid Time Off (PTO) per year for the first three years of employment.  
Beginning with the fourth year, Employee will be entitled to four weeks of PTO
per year. In addition, Employee shall be entitled to all sick time and holidays
provided for under the Company’s existing and future sick time policy and
regular holiday schedule.




8.
Company Benefits. Employee shall be eligible for participation in any company
benefits packages that are provided throughout the term of the employment and
subject to the applicable enrollment and vesting policies for the benefits.




9.
Termination.



2

--------------------------------------------------------------------------------


9.1.
Termination for Cause.  Upon the occurrence of any of the following events (as
determined in the sole discretion of the Chairman), the Company may terminate
this Agreement and Employee’s employment hereunder immediately upon delivery of
written notice to Employee, (i) the engagement by Employee in any conduct which
constitutes gross negligence, willful misconduct or any other conduct which is
demonstrably and materially injurious to the Company, whether monetary or
otherwise; (ii) the commission of any felony, act of fraud or dishonesty
involving the Company or its business or which materially impairs the Employee’s
ability to perform his duties for the Company.  Company must provide Employee
with notice of the occurrence in writing and must provide a minimum of thirty
days for the employee to cure the injury.





9.2.
Termination Without Cause. This agreement is an “At Will” Employment agreement





9.3.
Termination by the Company. Company may terminate this Agreement and Employee’s
employment hereunder at any time by giving written notice of such intent to the
Employee of at least 30 days prior to the effective date of such termination.





9.4.
Termination by Employee.  Employee may terminate this Agreement and Employee’s
employment hereunder at any time and for any reason by giving written notice of
such intent to the Company at least 30 days prior to the effective date of such
termination.





9.5.
Compensation Payable Up on Termination.  Upon the termination of this Employment
Agreement, with or without cause, the Employee shall be entitled to retain all
equity ownership that he has earned as a participant of the company’s stock
option plan as of the date of termination.  In addition, Employee shall receive
three months’ salary of the same amount received by Employee during the month
immediately preceding such Termination of this Agreement, by way of severance.





9.6.
Intentionally Omitted.




10.
Confidential Information.





10.1.
Nondisclosure of Confidential Information.  The parties hereto acknowledge and
agree that as an employee of the Company, Employee will have access to and will
be entrusted with Confidential Information, and that the Company would suffer
great loss and injury if Employee disclosed any Confidential Information (except
as provided in this Agreement) or used any Confidential Information to compete
with the Company.  Accordingly, except in pursuit of the business of the Company
and except as provided in above section hereof, Employee shall not directly or
indirectly, whether individually or as an employee, principal, agent, owner,
trustee, beneficiary, distributor, partner, co-venturer, investor, consultant or
in any other capacity, use or disclose, or cause to be used or disclosed, any
Confidential Information received by the Company during the performance of
Employee’s duties pursuant to this Agreement.



3

--------------------------------------------------------------------------------


10.2.
Nondisclosure of Trade Secrets.  Notwithstanding anything contained in this
Agreement to the contrary, Employee shall not, directly or indirectly, whether
individually or as an employee, principal, agent, owner, trustee, beneficiary,
distributor, partner, co-venturer, investor, consultant or in any other
capacity, except in pursuit of the business of the Company, use or disclose, or
cause to be used or disclosed, any Confidential Information of the Company which
constitutes a trade secret as long as such information remains a Trade Secret.





10.3.
Reasonableness of Terms; Adequacy of Consideration.  Employee acknowledges and
agrees that the terms of this section are reasonable and necessary for the
protection of the Company and the Business.  Employee further acknowledges and
agrees that the consideration provided for herein is sufficient to fully and
adequately compensate Employee for agreeing to the terms and conditions of this
Agreement.





10.4.
Definition of Confidential Information.  The term “Confidential Information,” as
used in this Agreement, means any and all of the following as it relates to the
Company and/or the Business:  (i) all historical financial statements, financial
projections and budgets, historical and projected sales, capital spending
budgets and plans, the names and backgrounds of key personnel, and personnel
training techniques and materials, however documented; (ii) all product
specifications, data, formulae, compositions, processes, designs, sketches,
photographs, graphs, drawings, samples, inventions and ideas, past, current, and
planned research and development, current and planned production or distribution
methods and processes, customer lists, current and anticipated customer
requirements, price lists, market studies, business plans, computer software and
programs (including object code and source code), computer software and database
technologies, systems, structures and architectures (and related processes,
formulae, composition, improvements, devices, inventions, discoveries, concepts,
ideas, designs, methods and information);(iii) any contract manufacturer,
partnership structure with development and manufacturing companies, and (iv) all
information (whether or not part of the foregoing), however documented, which
constitutes a Trade Secret.  Notwithstanding the foregoing, the term
“Confidential Information” shall not include information concerning the Company
and/or the Business that becomes generally available to the public other than as
a result of disclosure by Employee.





10.5.
Permitted Disclosure.  The restrictions set forth in above sections hereof shall
not apply to any disclosure of Confidential Information or a Trade Secret, as
the case may be, required to be made under applicable law or regulation or by
order of a court or governmental authority acting within its jurisdiction;
provided, however, that prior to such disclosure, Employee shall have provided
the Company with written notice of such disclosure requirement and the Company
shall have had a reasonable opportunity to contest such requirement.





10.6.
Reasonableness of Restrictions; Adequacy of Consideration.  Employee
acknowledges and agrees that the restrictions contained in this Agreement are
reasonable and that the consideration provided herein is sufficient to fully and
adequately compensate Employee for agreeing to such restrictions.



4

--------------------------------------------------------------------------------


10.7.
Confidential Information and Intellectual Property belongs to the Company.  All
Confidential Information shall remain the sole and exclusive property of the
Company, and Employee shall have no rights, by license or otherwise, to use the
Confidential Information except as expressly provided herein.  No patent,
copyright, trademark or other proprietary right is licensed, granted or
otherwise conveyed by this Agreement with respect to the Confidential
Information. The right title and interest in any product developed by the
company during the Employment period and wherein Employee is actively engaged or
otherwise is involved in the development of any product in the course of his
duties, shall belong solely to the Company and Employee shall have no rights
whatsoever in the products and its economic benefits other than the benefit
received by way of profit share as contained in this agreement.





10.8.
Common Law of Torts and Trade Secrets.  Nothing in this Agreement shall be
construed to limit or negate the common law of torts or trade secrets where such
law provides the Company with broader protection than that provided herein.





10.9.
Return of Confidential Information.  Employee agrees that immediately upon
termination of Employee’s employment, or upon request by Company, Employee will
return to Company all company property, including but not limited to the
Confidential Information.




11.
Directors and Officers Insurance.  The Company must purchase and maintain
Directors and Officers insurance in an amount of not less than Two Hundred and
Fifty Thousand  (250,000.00) per occurrence on the Employee throughout the term
of the contract.




12.
Specific Performance.  Employee acknowledges and agrees that irreparable injury
to the Company may result if Employee breaches any covenant of Employee
contained herein and that the remedy at law for the breach of any such covenant
will be inadequate.  Accordingly, if Employee engages in any act in violation of
the provisions of this Agreement, the Company shall be entitled, in addition to
such other remedies and damages as may be available to it by law or under this
Agreement, to injunctive relief to enforce the provisions of this Agreement.




13.
Indemnification.   To the maximum extent and when permitted by applicable law,
the Articles of Incorporation,  Bylaws/and or resolutions of the Company in
effect from time to time (except as limited below), the Company shall indemnify
and defend Employee against liability or loss arising out of Employee ‘s actual
or asserted misfeasance in the performance of Employee’s  duties or out of any
actual or asserted Wrongful act against, or by, the Company including but not
limited to judgments, fines, settlements and expenses incurred in the defense of
actions, proceedings and appeals therefrom . The Company shall endeavor to
maintain Directors and Officers Liability Insurance to indemnify and insure the
Company and Employee from and against the aforesaid liabilities. The provisions
of this Section shall apply and inure to the benefit of the estate, executor,
administrator, heirs, legatees or devisees of Employee.



5

--------------------------------------------------------------------------------

14.
Non-Competition and Non-Solicitation.  As a material part of the consideration
given for this Agreement, during the term of this Agreement and for a period of
six (6) months following the termination of Employee’s employment (for any
reason or no reason), Employee agrees that he will not, directly or indirectly,
engage himself in any activity that ensures economic benefit to him by dealing
in any manner whatsoever in products that the company is either currently
selling, licensing, developing or has committed financial resources  to
develop.  This section shall not limit Employee from accepting employment from a
competitor of the Company, or any other third-party entity, upon the termination
of employment with the Company, so long as Employee does not disclose any of the
Company’s confidential information to the new employer.




15.
Employment Status.  The parties hereto acknowledge and agree that Employee is an
employee at will and that Employee’s employment hereunder may be terminated with
or without cause and, subject to any applicable notice periods hereunder, at any
time. Employee will be considered as full time exempt employee.




16.
Governing Law; Construction.  This Agreement shall be governed by and construed
in accordance with the laws of the State of North Carolina (regardless of such
State’s conflict of laws principles), and without reference to any rules of
construction regarding the party responsible for drafting thereof.




17.
Waiver.  The failure of any party to insist, in any one or more instances, upon
performance of any of the terms or conditions of this Agreement, shall not be
construed as a waiver or a relinquishment of any right granted hereunder for the
future performance of any such term, covenant or condition.




18.
Severability.  Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions of this Agreement or the
validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.  If the final judgment of a court of
competent jurisdiction declares that any term or provision of this Agreement is
invalid or unenforceable, the parties hereto agree that the court making the
determination of invalidity or unenforceability shall have the power to reduce
the scope, duration or area of the term or provision, to delete specific words
or phrase or to replace any invalid or unenforceable term or provision with a
term or provision that is valid or enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision, and
this Agreement shall be enforceable as so modified after the expiration of the
time within which the judgment may be appealed.  The parties specifically
acknowledge and agree that each covenant and agreement contained in sections 7
through 16 hereof is a separate and independent covenant and agreement.




19.
Amendment.  This Agreement may be amended only by an agreement in writing signed
by each of the parties hereto.




20.
Benefit; Assignment.  This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, successors, assigns
and beneficiaries in interest; provided, however, that Employee may not assign
this Agreement without the prior written consent of the Company.  This Agreement
may be assigned by the Company without notice to, or consent by Employee.



6

--------------------------------------------------------------------------------

21.
Entire Agreement, Incorporation of Terms.  This Agreement represents the full
and complete understanding of the parties with respect to the subject matter
hereof.  The introductory language, the recitals and any exhibits or schedules
attached hereto are incorporated into this Agreement by reference.




22.
Headings.  All section headings herein are inserted for convenience only and
shall not modify or affect the construction or interpretation of any provision
of this Agreement.




23.
Counterparts.  This Agreement may be executed in counterparts and transmitted by
facsimile, each of which shall be deemed an original, but both of which taken
together shall constitute one and the same instrument.




24.
This Employment Agreement is dated as of the date first above written.



EMPLOYEE:
 
XSPORT GLOBAL, INC.:
       
 
By:

 


RAY MARIORENZI
 


Bob Finigan, CEO
 





7

--------------------------------------------------------------------------------